LATTIMORE, J.
Appellant was convicted in criminal district court No. 2 of Dallas county of manufacturing intoxicating liquor, and his punishment fixed at two years in the penitentiary. The record is before us without a single bill of exceptions. Tbe state’s evidence sufficiently shows the commission of the offense. Appellant defended on the proposition of an alibi. This defense was submitted to the jury, and by them solved adversely to the contention of the appellant. Finding no error in the record, the judgment will be affirmed.